internal_revenue_service number release date -------------------------------- ------------------------------------- --------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- telephone number ---------------------- refer reply to cc tege eb hw plr-124976-17 date february legend taxpayer plan statute state ------------------------------------ -------------------------------------------------- ----------------------------------------------------------------------------------------- -------------- --------------------------------------------------------------- -------------- dear ----------------------- this is in reply to your letter dated date requesting a ruling on behalf of taxpayer concerning the federal_income_tax treatment of certain disability and death_benefits paid pursuant to statute and sections and of the plan taxpayer adopted the plan pursuant to statute to provide certain benefits for police officers employed by taxpayer who are disabled due to an accident or to another cause in the line-of-duty sections and of the plan provide that a police officer disabled in the line-of-duty will receive a monthly disability benefit equal to of the employee’s final_average_compensation for the period of disability once unused annual or sick leave has been paid to the disabled police officer as reduced by any amounts paid as state workers compensation benefits section of the plan provides that the actuarial equivalent value of the disability benefit shall not be less than the participant’s retirement value or accumulated value of the employee and employer’s contribution account at the date of disability section of the plan provides that a participant receiving a disability benefit shall not be entitled to any other_benefits including death_benefits provided under the plan unless the disability ends prior to death and the participant’s retirement value has not been fully paid as a disability benefit sec_9_3 of the plan provides that if a police officer dies in the line-of-duty or if death is caused by injuries received in the line-of-duty a monthly benefit equal to plr-124976-17 of the employee’s final_average_compensation at the time of death shall be paid to any surviving_spouse or upon his or her remarriage or death to the minor children this amount is reduced for amounts paid as state workers compensation benefits sec_9_3 of the plan provides that to the extent that the police officer’s retirement value at the date of death exceeds the amount required to provide a monthly benefit equal to of the employee’s final_average_compensation at the time of death as reduced by any amounts paid as state workers compensation benefits the excess shall be paid to the participant’s surviving_spouse or minor children as described above under state law the parties may specifically provide in a domestic_relations_order that the former spouse will receive a share of a disability benefit and the taxpayer will follow that direction sec_61 of the code provides that except as otherwise provided gross_income means all income from whatever source derived including compensation_for services sec_72 of the code provides that except as otherwise provided gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract sec_104 of the code provides that gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_1_104-1 of the regulations also states that this exclusion does not apply to the amount received either to the extent that it is determined by reference to the employee’s age or length of service or the employee’s prior contributions even though the employee’s retirement is occasioned by an occupational injury or sickness or to the extent that it is in excess of the amount provided in the applicable workmen’s compensation act or acts sec_1_104-1 of the regulations also states that sec_104 applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee in revrul_80_44 1980-c b a statute in the nature of a workmen’s compensation act provided for an allowance of the greater of a percent of the individual’s average final compensation or b the amount to which the individual would be entitled under the normal years_of_service retirement_plan the ruling concluded that the benefits under the statute were excludable under sec_104 of the code to the extent that they did not exceed percent of the final_average_compensation plr-124976-17 any excess over percent of final_average_compensation was attributable to length of service and therefore not excludible from gross_income revrul_80_44 also holds that benefits of the surviving_spouse which are a continuation of the employee’s benefits are excludible under sec_104 of the code in the same percentage as the employee's benefits were excludible revrul_80_84 1980_1_cb_35 concluded that benefits paid to employees’ survivors may qualify as paid under a statute in the nature of a workmen’s compensation act where those benefits are a mere continuation of employees’ sec_104 benefits the ruling also stated that a statute authorizing benefits for employees' survivors may qualify as a statute in the nature of a workmen's_compensation_act if it requires as a prerequisite to payment a determination that the cause of the employee's death was service-related the ruling concluded that survivor benefits are excludable from gross_income under sec_104 of the code if the recipient can establish that the benefits are received under the service-connected death provisions revrul_85_104 1985_2_cb_52 considered a statute under which the participants who were disabled due to work-related injury or sickness receive the greater of a fixed percentage of base salary or an amount computed on the basis of years_of_service the ruling concluded that an amount up to the percentage of base salary specified by the statute would be excludible from the participant’s gross_income under sec_104 of the code but that any excess computed on the basis of length of service would not be excludible under sec_104 the ruling also concluded that if benefits are computed by a formula that does not refer to the employee's age length of service or prior contributions and are provided to a class that is restricted to employees with service-incurred injuries then the benefits are payment for those injuries and the statute under which the benefits are paid qualifies as a statute in the nature of a workmen's_compensation_act benefits are paid under the statute and the plan where the disability is the result of an accident or other cause which occurred as a result of the employee’s work in the line-of- duty or where death is caused by injuries received in the line-of-duty and are thus in the nature of workmen’s compensation to the extent the actuarial equivalent value of the disability benefit or death_benefit is less than the retirement value the excess would be includible as taxable gross_income under sec_72 of the code sec_104 is strictly construed in a manner consistent with sec_61 which provides that all income is included in gross_income unless explicitly excluded the line-of-duty disability payments are specifically paid to employees under the plan for their line-of-duty disabilities moreover sec_1_104-1 of the regulations explicitly limits the exclusion from income to employees and their survivors neither the code nor the regulations provide an exclusion from income for amounts paid to former spouses pursuant to a domestic_relations_order see 138_tc_378 plr-124976-17 based on the representations made by taxpayer and the authorities cited above we conclude as follows benefits paid to a police officer under the plan for injuries incurred in the line-of-duty will not be gross_income to the recipient under sec_104 to the extent that the benefits do not exceed of the employee’s final_average_compensation any portion of the benefit that exceeds that amount will be gross_income to the recipient under sec_72 of the code benefits paid under the plan to a survivor of a police officer that dies in the line-of- duty or if death is caused by injuries received in the line-of-duty will not be gross_income to the recipient under sec_104 to the extent that the benefits do not exceed of the employee’s final_average_compensation any portion of the benefit that exceeds that amount will be gross_income to the survivor under sec_72 of the code disability benefits and line-of-duty death_benefits paid under the plan to former spouses of police officers pursuant to eligible domestic relations orders are not excludable from the taxable_income of former spouses under sec_104 of the code except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences under any other provision of the code or regulations or statute other than those specifically stated above these rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that they may not be used or cited as precedent sincerely s -------------------- chief health welfare branch office of associate chief_counsel tax exempt government entities cc
